Citation Nr: 1339096	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-42 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to August 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a hearing at the RO.  A transcript of the hearing has been included in the claims file.    

The Board has reviewed the Veteran's entire claims file, to include documents of record in his virtual VA folder.  New and relevant evidence has been included in the claims file since the September 2010 Statement of the Case (SOC).  The Board has considered this new evidence pursuant to the Veteran's March 2012 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Private evidence of record establishes that the Veteran has been diagnosed with obstructive sleep apnea.  Moreover, evidence of record indicates that the Veteran experienced sleep apnea symptoms during active service.  Though service treatment records are negative for a finding of obstructive sleep apnea, the February 2005 report of medical history notes "[f]requent trouble sleeping."  Further, lay statements of record from the Veteran's spouse and fellow service members (to include his supervising Sergeant Major) support the Veteran's assertions that he experienced on onset of his apnea during service.  

Remand is required so that a thorough VA compensation examination can be conducted into his claim.  The Board notes that the Veteran underwent examination of his claim in August 2010.  However, the Board finds additional medical inquiry warranted because the report of that examination does not indicate consideration of the lay evidence of record, which supports the Veteran's claim that the onset of his sleep problems occurred during active duty.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and include in the claims file any VA treatment records that are currently outstanding.    

2.  After including in the claims file any additional relevant evidence, schedule the Veteran for an appropriate VA exam to address the service connection claim for obstructive sleep apnea.  Any indicated tests should be accomplished.  The examiner should review the entire claims file prior to examination, to include any newly associated records obtained as a result of this remand.   

In a report, the examiner should offer an opinion regarding the Veteran's claim to service connection.  The examiner should address whether it is at least as likely as not that the currently diagnosed obstructive sleep apnea is related to the Veteran's active service.  The examiner should consider the Veteran's complaints of sleep problems in February 2005, and should consider the credible lay statements from his spouse and fellow service members that the Veteran experienced during service symptoms consistent with the diagnosis of sleep apnea.  


The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  

Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above medical inquiry has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a supplemental SOC as to the issue, and afforded a reasonable period of time within which to respond thereto.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


